UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2013 OR [ ] TRANSITION REPORT UNDER SECTION 13 OF 15(d) OF THE EXCHANGE ACT OF 1934 From the transition period from to . Commission File Number 000-52735 METASTAT, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-8753132 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 8 Hillside Avenue, Suite 207 Montclair, New Jersey 07042 (Address of principal executive offices) (973) 744-7618 (Issuer’s telephone number) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes[X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X] No [ ] Table of Contents Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Largeacceleratedfiler [ ] Acceleratedfiler [ ] Non-accelerated filer [ ] Smallerreportingcompany [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes [ ]No [X] As of October 14, 2013, 21,469,431 shares of the registrant’s common stock, $0.0001 par value, were issued and outstanding. Table of Contents TABLE OF CONTENTS Page PARTI. FINANCIAL INFORMATION Item1. Financial Statements 1 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item3. Quantitative and Qualitative Disclosures About Market Risk 16 Item4. Controls and Procedures 16 PARTII. OTHER INFORMATION Item1. Legal Proceedings 16 Item1A. Risk Factors 16 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item3. Defaults Upon Senior Securities 17 Item4. Mine Safety Disclosures 17 Item5. Other Information 17 Item6. Exhibits 17 Table of Contents PART I. FINANCIAL INFORMATION Item 1. Financial Statements Unaudited Consolidated Balance Sheets as of August 31, 2013 Unaudited Statements of Consolidated Expenses for the three months ended August 31, 2013 and August 31, 2012 and July 22, 2009 (inception) to August 31, 2013 Unaudited Statements of Consolidated Cash Flows for the six months ended August 31, 2013 and August 31, 2012 and July 22, 2009 (inception) to August 31, 2013 -1- Table of Contents MetaStat, Inc. (A Development Stage Company) Unaudited Consolidated Balance Sheets August 31, February 28, ASSETS CURRENT ASSETS Cash $ $ Prepaid Insurance - Total Current Assets PROPERTY AND EQUIPMENT EQUIPMENT (net of accumulated depreciation of $19,200 and $1,271, respectively) TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Accounts payable and accrued liabilities $ $ Short Term Note Payable - Convertible debentures - net of discount of $252,091 and $71,543 respectively Accrued interest payable TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, 10,000,000 shares authorized; no shares issued and outstanding - - Common Stock, $0.0001 par value; 150,000,000 shares authorized; 21,469,435 and 21,054,418 shares issued and outstanding respectively Paid-in-capital Accumulated deficit as a development stage company ) ) TotalEquity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of the unaudited financial statements. -2- Table of Contents MetaStat, Inc. (A Development Stage Company) Unaudited Consolidated Statement of Expenses Three Months Three Months Six Months Six Months Period from Inception (July 22, 2009) ended ended ended ended to August 31, 2013 August 31, 2012 August 31, 2013 August 31, 2012 August 31,2013 Revenue Interest income $
